Citation Nr: 1758710	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for degenerative changes of the lumbar spine, to include as secondary to service-connected right knee condition.

2. Entitlement to service connection for right trochanteric bursitis, to include as secondary to service-connected right knee condition.

3. Entitlement to service connection for right leg condition, to include as secondary to service-connected right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to November 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned at an April 2017 videoconference hearing at the RO in Portland, Oregon. The transcript of the hearing is of record.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's degenerative changes of the lumbar spine is etiologically related to her service-connected right knee condition.

2. It is reasonably shown that the Veteran's right trochanteric bursitis is etiologically related to her service-connected right knee condition.

3. It is reasonably shown that the Veteran's right leg condition is etiologically related to her service-connected right knee condition.




CONCLUSION OF LAW

1. The criteria for entitlement to service connection for degenerative changes of the lumbar spine have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.3.10 (2017).

2. The criteria for entitlement to service connection for right trochanteric bursitis have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.3.10 (2017).

3. The criteria for entitlement to service connection for right leg condition have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  However, as this decision is completely favorable to the Veteran, there is no reason to belabor the impact of VA's duty to notify and assist on these matters. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of degenerative changes of the lumbar spine, right trochanteric bursitis, or right leg condition. Records the year following separation are silent for complaints, treatment, or diagnosis of degenerative changes of the lumbar spine, right trochanteric bursitis, or right leg condition. This is consistent with the Veteran's contention that these conditions are not directly related to service, but related to her service-connected right knee condition. 

The Board recognizes there is competent evidence of a current disability for degenerative changes of the lumbar spine, right trochanteric bursitis, and right leg condition. Degenerative changes of the lumbar spine are seen in September 2010 and August 2014 imaging. The Veteran has been assessed with right hip trochanteric bursitis by December 2010, January 2011 and March 2017 VA examiners. A May 2011 VA treatment visit notes right lower extremity pain is associated with sciatica and a December 2014 VA treatment visit assesses the Veteran with right lumbosacral radiculopathy. The Board also recognizes that the Veteran is service-connected for right knee condition status post anterior cruciate ligament repair surgery, rated at 30 percent. Therefore, the question addressed in this analysis is whether there is competent evidence that those current disabilties were either caused or aggravated by her service connected right knee condition.  

The Board finds it is reasonably shown that the Veteran's degenerative changes of the lumbar spine, right trochanteric bursitis, and right leg condition are secondary to her service-connected right knee condition. 

A January 2011 VA examiner opined he would need to speculate to attribute the Veteran's lumbar condition, sacroiliac changes, or right trochanteric bursitis to her service-connected right knee or service.

A May 2011 VA consultation gave an impression of lumbar and right lower extremity pain, including the hip girdle, thigh, and leg, associated with sciatica. The examiner suspected this multifactorial pain was due to mild degenerative joint disease in lumbar facets, but more significantly due to myofascial pain in the right hip girdle, piriformis, gluteals, and hamstrings. The examiner noted right quadriceps weakness was due to chronic knee pain.

A May 2015 VA physical therapy visit noted the Veteran's reduced knee flexion may or may not be related to Veteran's back injury.

An April 2017 letter from the Veteran's chiropractor, after reviewing information of the Veteran's previous ACL injury and poor results from surgery, opined her right knee condition caused her to have continued pain and an altered gait, which caused a leg length discrepancy, lower back pain, lumbar joint issues, including sciatica, radiculopathy, and hip pain. 

The Board gives great probative weight to the April 2017 opinion of the Veteran's treating chiropractor. It is consistent with evidence and the Veteran's reports of continued difficulty with the right knee after her 1992 knee procedure. The Board gives no weight to the January 2011 VA examination opinion because he stated he could not render an opinion without resort to speculation, and provided no rationale for this conclusion. See Jones v. Shinseki, 23 Vet. App. 82 (2009) (VA may rely on an examiner's conclusion that an etiology opinion would be speculative if the examiner explains the basis for such an opinion or the basis is otherwise apparent).

In summary, the Board finds there is competent and probative evidence showing the Veteran's degenerative changes of the lumbar spine, right trochanteric bursitis, and right leg condition are etiologically related to her service-connected right knee condition.

As the Board has come to a favorable determination on a secondary service connection basis, there is no need to discuss direct service connection.

Resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for degenerative changes of the lumbar spine, right trochanteric bursitis, and right leg condition is warranted. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for degenerative changes of the lumbar spine is granted.

Service connection for right trochanteric bursitis is granted.

Service connection for right leg condition is granted.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


